DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 1-7, 9-15, and 17-20 are pending.

Allowable Subject Matter
Claims 1-7, 9-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record do not teach or suggest individually or in combination:
responsive to determining that the first memory request is for an inactive die, buffering the first memory request; 
determining that an inactive timer for the first memory die has expired; 
responsive to determining that the inactive timer for the first memory die has expired, determining that a second memory die has an active timer that is a longest pending active timer of all other memory die in the enabled subset; 
responsive to determining that the second memory die has the longest pending active timer, deactivating the second memory die and activating the first memory die.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Justin McCarthy on 9/17/2021.

1. (Currently Amended) A method, comprising: 
enabling a first subset of multiple memory die of a NAND memory system; 
starting an active timer for each of the memory die in the first subset; disabling a second subset of multiple memory die of the NAND memory system, the second subset including a first memory die; 
starting an inactive timer for each die of the second subset of memory die of the NAND memory system; 
receiving a first memory request for a first memory access operation at power management circuitry of the NAND memory system, the first memory access operation corresponding to a location within a first portion of the NAND memory system, the first portion including the first die, the first memory request comprising a read request or a write request; 
determining that the first memory request is for an inactive die; 
responsive to determining that the first memory request is for [[an]] the inactive die, buffering the first memory request; 
determining that an inactive timer for the first memory die has expired; 

responsive to determining that the second memory die has the longest pending active timer, deactivating the second memory die and activating the first memory die; and responsive to activating the first memory die: 
retrieving the buffered first memory request; 
splitting the first memory request into a plurality of component operations selected from a set of possible component operations based upon a type of the first memory request, the set of possible component operations comprising sense, program, transfer to NAND, transfer from NAND, and erase operations; 
determining a first power load corresponding to performing a first component operation of the plurality of component operations; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.114Page 3 Application Number: 16/293,295Dkt: 303.H99US1 Filing Date: March 5, 2019 Title: ARBITRATION TECHNIQUES FOR MANAGED MEMORY 
determining whether a sum of the first power load and a current power consumption exceeds a budgeted power consumption for the first die; and 
responsive to determining that the sum of the first power load and the current power consumption does not exceed the budgeted power consumption, executing the first component operation of the plurality of component operations.
9. (Currently Amended) A NAND memory system comprising: 
multiple memory die; 
a memory controller coupled to the multiple memory die with one or more channels, the memory controller configured to receive multiple memory requests and service the memory requests using the multiple memory die within a power budget; 

enabling a first subset of the multiple memory die of the NAND memory system; 
starting an active timer for each of the memory die in the first subset; 
disabling a second subset of multiple memory die of the NAND memory system, the second subset including a first memory die; 
starting an inactive timer for each die of the second subset of memory die of the NAND memory system; 
receiving a first memory request for a first memory access operation at the power management circuitry, the first memory access operation corresponding to a location within a first portion of the NAND memory system, the first portion including the first die, the first memory request comprising a read request or a write request; 
determining that the first memory request is for an inactive die; 
responsive to determining that the first memory request is for [[an]] the inactive die, buffering the first memory request; 
determining that an inactive timer for the first memory die has expired; 
responsive to determining that the inactive timer for the first memory die has expired, determining that a second memory die has an active timer that is a longest pending active timer of all other memory die in the enabled subset; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.114Page 5 Application Number: 16/293,295Dkt: 303.H99US1 Filing Date: March 5, 2019 Title: ARBITRATION TECHNIQUES FOR MANAGED MEMORY 
responsive to determining that the second memory die has the longest pending active timer, deactivating the second memory die and activating the first memory die; and 
responsive to activating the first memory die: 

splitting the first memory request into a plurality of component operations selected from a set of possible component operations based upon a type of the first memory request, the set of possible component operations comprising sense, program, transfer to NAND, transfer from NAND, and erase operations; 
determining a first power load corresponding to performing a first component operation of the plurality of component operations; 
determining whether a sum of the first power load and a current power consumption exceeds a budgeted power consumption for the first die; and 
responsive to determining that the sum of the first power load and the current power consumption does not exceed the budgeted power consumption, executing the first component operation of the plurality of component operations.
17. (Currently Amended) A non-transitory machine-readable medium including instructions for power management of a NAND memory system, the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising: 
enabling a first subset of multiple memory die of a NAND memory system; 
starting an active timer for each of the memory die in the first subset; 
disabling a second subset of multiple memory die of the NAND memory system, the second subset including a first memory die; 
starting an inactive timer for each die of the second subset of memory die of the NAND memory system; 

determining that the first memory request is for an inactive die; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.114Page 7 Application Number: 16/293,295Dkt: 303.H99US1
Title: ARBITRATION TECHNIQUES FOR MANAGED MEMORYresponsive to determining that the first memory request is for [[an]] the inactive die, buffering the first memory request; 
determining that an inactive timer for the first memory die has expired; 
responsive to determining that the inactive timer for the first memory die has expired, determining that a second memory die has an active timer that is a longest pending active timer of all other memory die in the enabled subset; 
responsive to determining that the second memory die has the longest pending active timer, deactivating the second memory die and activating the first memory die; and 
responsive to activating the first memory die: 
retrieving the buffered first memory request; 
splitting the first memory request into a plurality of component operations selected from a set of possible component operations based upon a type of the first memory request, the set of possible component operations comprising sense, program, transfer to NAND, transfer from NAND, and erase operations; 
determining a first power load corresponding to performing a first component operation of the plurality of component operations; 

responsive to determining that the sum of the first power load and the current power consumption does not exceed the budgeted power consumption, executing the first component operation of the plurality of component operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        September 17, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187